Citation Nr: 0721095	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back strain with spondylosis at L5.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to July 1992.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 

DOCKET NO.  05-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back strain with spondylosis at L5.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to July 1992.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO granted service connection for low 
back strain with spondylosis at L5 and bilateral hearing loss 
and assigned initial ratings of 20 percent and zero percent, 
respectively.  The veteran has appealed the initial ratings 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran has alleged frequent use of muscle relaxers and 
pain medications to treat his low back disability, which is 
not reflected in the private clinical records associated with 
the claims folder.  In his VA Form 9 filing received in 
September 2005, he indicated that his muscle relaxers were 
being prescribed by a VA physician.  There are no VA clinical 
records associated with the claims folder and the claim must 
be remanded to obtain these records of treatment.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is obligated to 
obtain pertinent treatment records of medical records 
generated by its agency).  The veteran has also reported 
frequent episodes of muscle spasms with functional loss of 
use of the lumbar spine during flare-ups of disability.  The 
duty to assist requires a medical examination that addresses 
the extent, if any, of his functional loss of use of the 
lumbar spine due to pain, incoordination, weakness, and 
fatigability with use.  See 38 C.F.R. §§ 4.40 and 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the case must be remanded for the foregoing reasons, the 
veteran should also be afforded a current VA audiological 
evaluation.

On remand, the veteran should be provided notice of the 
criteria for establishing an effective date of award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran for the following:
        
        a) request him to identify his private and VA 
providers of treatment for his low back and 
bilateral hearing loss disability and assist him in 
obtaining all identified records, to include all 
prescription records since August 2004; and
        b) provide him notice of the criteria for 
establishing an effective date of award consistent 
with the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Following completion of the foregoing 
development, schedule the veteran for VA orthopedic 
examination in order to determine the current 
severity of his low back strain with spondylosis at 
L5.  The claims file must be made available to and 
reviewed by the examiner in conjunction with the 
examination report.

In addition to addressing the range of motion of 
the lumbar spine, the examiner is requested to 
specifically address the extent, if any, of 
functional loss of use of the lumbar spine due to 
pain, incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible such 
findings should be portrayed in terms of degrees of 
additional loss of motion.  

3.  Schedule the veteran for a VA examination, to 
include an audiometric evaluation, to determine the 
extent of his bilateral hearing loss disability.  
The claims file must be made available to and 
reviewed by the examiner in conjunction with the 
examination report.

4.  Thereafter, readjudicate the claims.  If any 
benefit sought on appeal remains denied, furnish 
the veteran and his representative a supplemental 
statement of the case and provide an appropriate 
period of time to respond.  The case should then be 
returned to the Board for further appellate review, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


